EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Lai on 06/10/2021.

The application has been amended as follows: 

The application includes two instances of claim 2. It was confirmed by the applicant that the first instance of claim 2 was included erroneously. Accordingly, the first instance of claim 2 is removed from the application.
Furthermore, claims 9, 14 and 15 are amended as follows:

9. (Currently amended) The image display apparatus of claim 1, wherein [[the]] a luminance conversion is performed based on at least: a first conversion table according to an average picture level of an input image, a second conversion table having higher conversion luminance than the first conversion table during the first period when luminance is increased at a time of scene change between the first image and the second image, or a third conversion table having lower conversion luminance than the first conversion table at a time of luminance decrease.
[[a]] the second image increases during the first period, and the luminance of the second image decreases after the first period.

15. (Currently amended) The image display apparatus of claim 13, wherein the controller comprises: a filter configured to filter the input image based at least in part on a determination that no image switching is detected by [[the]] an image switching detector; and an output interface configured to receive and to output a signal from the image switching detector and a signal from the filter.

All other claims remain as presented on 08/31/2020

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claims recite, among other features, the following: “receive a second image having a higher luminance than the first image, increase luminance of the second image during a first period, and decrease the luminance of the second image after the first period”. While the prior art teaches the increasing and decreasing of the luminance of the second image, the prior art fails to teach the luminance relationship between the first and second image. As such, the claims are found to be novel and non-obvious in view of the searched prior art.

Relevant Prior Art
The following is a non-exhaustive list of the most relevant prior art:
Kang et al., US 2014/0146066 A1, hereinafter “Kang” teaches in fig. 8 that every time a scene change is detected the luminance of the second image is increased and then decreased. However, as seen in fig. 8 such a change in luminance occurs independently of a luminance relationship between the scenes.
Lee et al, US 20150054805 A1, hereinafter “Lee” teaches in fig. 5A and 5B increasing and subsequently decreasing the luminance of an image. However, Lee does not teach a second image and its brightness relationship with a first image.
Xu et al., US 2018/0090100 A1, hereinafter “Xu” teaches in fig. 3, decreasing the brightness of a first image and increasing the brightness subsequently to reach the normal brightness of the second image. As such Xu fails to teach the luminance configuration of the images their relationships as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEPEHR AZARI/Primary Examiner, Art Unit 2621